DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response to the last Office Action, filed 6/10/2021, has been entered and made of record. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered. Applicant's arguments, in the amendment filed 6/10/2021, with respect to the rejections of claims 1-33  under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Saigusa et al (US 2017/0369055).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2,7,8,11,12 ,32are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the medium" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-8, 11,12 depends on claim 2 and also are indefinite. 
Claim 32 recites the limitation "the medium" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 34-35 depends on claim 2 and also are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al.  (US 20160176397) in view of Saigusa et al (US 2017/0369055)
As to claim 1, Prokhorov et al.  teaches computer-implemented method for predicting the potential path and movement of an object, the computer-implemented method comprising: receiving moving object data from a first user corresponding to a moving object at a first GPS 
 receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of said first user ( paragraph [0064-0067]); receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of at least a second user ( assess and/or interpret data/information acquired by a sensor system 125 of the vehicle 100 to determine whether an oncoming object is exhibiting a hazardous behavior, the first user is interpreted in vehicle 100 
Note that Prokhorov teaches the vehicle 100 can be configured for risk mitigation with respect to oncoming objects. In one or more arrangements, the vehicle 100 can be configured so that, responsive to determining that an oncoming object exhibits a hazardous behavior, an altered travel route is determined for the vehicle 100. While such a determination is made, safe operation of the vehicle 100 can be maintained. "Maintaining safe operation of the autonomous vehicle" means that the forward movement of the vehicle 100 is continued while avoiding contact with another object in the external environment. The forward movement can be continued at the same speed, a reduced speed or even an increased speed, paragraph [0071] and [0081-0084]).
While Prokhorov teaches the matching of data Prokhorov does not teach “merging the received moving object data and the received GPS sensor data into a set of merged data  and said 
Saigusa  clearly teaches accessing current path data relevant to a location and speed the host vehicle; detecting data, from a vehicular communications network, from a merging vehicle intending to merge into the path of the host vehicle; detecting data, from the vehicular communications network, of preceding traffic in the path of the host vehicle; determining a speed and location of the merging vehicle from the data transmitted over the vehicle communications network; determining a speed and location of preceding traffic on the path of the host vehicle from the data transmitted over the vehicular communications network; and predicting whether the speed of the preceding traffic or the speed of the merging vehicle will slow down during the merge ( abstract). Additionally, Saigusa teaches Traffic merge data may be received wirelessly via first, second, and third data providers 310, 312, 314, which can be other vehicles in vehicle communication network 200 transmitting traffic data. For example, host vehicle 104, remote vehicle 110, and first traffic vehicle 114, second traffic vehicle 118, and third traffic vehicle 122 can transmit real time traffic data from V2V communication systems over vehicle communication network 200 that can be received and processed by ACC server 302 ( paragraph [0051]). Additionally, Saigusa teaches in paragraph [0115-0116] tailgating vehicle disposed in the same lane (or otherwise generally longitudinally aligned, or aligned in the same direction of travel), but behind the host vehicle 104 can be detected as a tailgater based on one or more factors, such as distance between the vehicles and/or a speed threshold. After a potential tailgating vehicle has been detected, the ACC system 400 of the host vehicle 104 may provide one or more notifications to the tailgating vehicle that include visual indicators from one or more brake light profiles that can be perceived as a warning to a driver of the tailgating vehicle that the 
 It would have been obvious to one skilled in the art before filing of the claimed invention to merge the data of Prokhorov in order to enhance communication between connected vehicles and connected objects, and to predict scenarios where the subject vehicle will need to reduce its speed, and to further reduce its speed slowly to avoid collision. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
As to claim 2, Prokhorov et al. teaches the computer-implemented method of claim 1,wherein the automatically determining a potential path of travel is further based on: one or more historical traits concerning the moving object; and the medium that the object is moving through * paragraph [0030-0031]).
As to claim 5, Saigusa teaches the computer-implemented method of claim 1, wherein the moving object data  is a soldier, vehicle, drone, or ballistic (paragraph [036]).
As to claim 6, Prokhorov et al. teaches the computer-implemented method of claim 2, wherein for the determining a potential path of travel uses different weights are applied for the historical data, and the medium (paragraph [0028-0030]).
As to claim 7, Saigusa teaches the computer-implemented method of claim 2, wherein the medium includes one or more of terrain, air, water, and space (paragraph [063]).
As to claim 8, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the medium changes over the potential path, the determining being adjusted as a 
As to claim 9, Prokhorov et al. teaches the computer-implemented method of claim 2, wherein the one or more historical traits include statistical movement characteristics of the moving object (paragraph [0039-0040]; [00248],and [0273])).
As to claim 10, Prokhorov et al. teaches the computer-implemented method of claim 9, wherein the statistical movement characteristics include acceleration and speed ability of the moving object (paragraph [0039-0040]).
As to claim 11, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the automatically determining a potential path of travel of the predicted location or range of locations and the potential path are based on predicting acceleration and speed of the moving object as a function of the moving medium that the object is moving through (paragraph [0037-0039]).
As to claim 12, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the  determining a potential path of travel of the predicted location or range of locations and the potential path further includes automatically adjusting maximum acceleration and maximum speed of the moving object as a function of the medium that the object is moving through(paragraph [0037-0039],[0059],[0070])
As to claim 14, Prokhorov et al. teaches the computer-implemented method of claim 1, wherein based on the set of merged data, the determining a potential path of travel is of both the predicted location and range of locations for the moving object, and the potential path of travel for the moving object (paragraph [0052], [0071], [0081-0084]).

As to claim 16, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein the Global Positioning Satellite (GPS) sensor is located on a mobile device or a remote device (The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server, paragraph [0081-0084], [0101]).
As to claim 17, Prokhorov et al. teaches the  computer-implemented method of claim 2, wherein the automatic determining a potential path of travel  comprises calculating an area from the predicted location or range of locations for the moving object, and determining whether one or more other objects are located within the area ( (paragraph[066] ;paragraph [0052], [0071], [0081-0084]).).
As to claim 18, Prokhorov et al.  teaches the computer-implemented method of claim 17, further comprising determining potential for interaction of the moving object with the other or more other objects, comparing the potential to a threshold (the hazardous behavior module 121 can be configured to compare a detected movement of an oncoming object to a set of predefined erratic movement profiles 117 to determine if there is a match. "Match" or "matches" means that the detected movement of an oncoming object and one of the predefined erratic movement profiles in the set of predefined erratic movement profiles are identical. In some embodiments, "match" or "matches" can also mean that the detected movement of the oncoming object and one of the predefined erratic movement profiles in the set of predefined erratic movement profiles are 
As to claim 19, Saigusa teaches the  computer-implemented method of claim 1, further comprising configuring a graphical user interface for displaying to a user the configuring of the graphical user interface being for one or more of: three dimensions; virtual reality interaction; and augmented reality interaction ( host vehicle 104 can include a driver vehicle interface 612 that may include the display device 610. Examples of display device 610 include, but are not limited to, LCDs, CRTs, ELDs, LEDs, OLEDs, or electronic paper displays each with or without a touchscreen, as well as other types of displays. Display device 610 can include a touchscreen for use as the user input device 424 for activating or deactivating one or ACC system modes, and for enabling a user to provide information, such as navigation destination or traffic information, to the computer system 404, paragraph [0080-0083])

As to claim 21, Saigusa teaches the computer-implemented method of claim 20, wherein at least one of the one or more descriptors comprises a unique identifier for the moving object (data includes descriptive text; paragraph [0056])
As to claim 22, Prokhorov et al.  teaches the computer-implemented method of claim 2, wherein the determining a potential path of travel of the predicted location or range of locations for the moving object and the potential path of travel for the moving object is based at least in part on a predicted destination for the moving object (paragraph [0022-0026]).
As to claim 23, Prokhorov et al.  teaches the computer-implemented method of claim 22, wherein the destination is predicted based on one or more of: (a) the one or more historical traits which include historical data showing a pattern of the moving object having certain destinations at the time and the place of the movement; (b) past destinations for the potential path of travel of the moving object; and (c) a calendar having entries concerning the moving object; wherein different weights are given to each of (a), (b), and (c) in predicting the destination, wherein the different weight given to the historical data in (a) varies at least in part as a function of how recent the historical data occurred ( paragraph [0022-0028]).
As to claim 24,Prokhorov teaches the  computer-implemented method of claim 2, further comprising receiving additional moving object data from at least a second user  concerning observing the moving object at a particular time ( paragraph [0034]); wherein the determining a potential path of travel includes said server triangulating a predicted location or range of positions and the potential path as a function of: the one or more reports from the first user and 
As to claim 25,Saigusa teaches the computer-implemented method of claim 24, wherein for the triangulating greater relative weight is given when the one or more reports includes multiple reports in a limited geographic area regarding the moving object (paragraph [0078] and figure 5])
As to claim 26, Saigusa et al.  teaches computer-implemented method of claim 23, further comprising receiving additional sensor data from other sensors, wherein the triangulating is further a function the additional sensor data (paragraph [0078] and figure 5]) 
As to claim 27, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein the method further comprises configuring the receiving of the sensor data and the moving object data to enable point-to-point communication in a mesh of the sensor data and the 
As to claim 28, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein further includes collecting sensor data comprises accelerometer data or gyroscope data from a mobile device (paragraph [0037],[0042).
As to claim 30, Saigusa teaches the computer-implemented method of claim 1, further comprising: causing display of a plurality of projections/reachable range polygons as a function of potential methods of movement for the moving object (paragraph [080-0083])
As to claim 31, Saigusa teaches the computer-implemented method of claim 30, wherein the potential methods of movement for the moving object include: in a vehicle on land; in a vehicle in air; in a vehicle in water; and other than in a vehicle (paragraph [0036]].
The limitation of claim 32 has been addressed above.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al.  (US 20160176397) in view of Saigusa et al (US 2017/0369055) and further in view of Penilla et al (2017/0197616)
While Prokhorov and Saigusa teaches the limitation above. They fail to teach “wherein the receiving moving object data corresponding to the moving object comprises determining a license plate number of the moving object and matching the license plate number to known to at least one of a home address, a business address, a work address, a relative and a related associate with the moving object.” 
However, Penilla teaches communication can therefore be processed from the traffic lights to the Internet by any one of the mentioned systems that are local to the traffic light or lights. In this manner, the state of particular traffic lights (and changes in state) at intersections 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung	 can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664